 1   McGREGOR W. SCOTT
     United States Attorney
 2   LAUREL J. MONTOYA
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           Case No. 5:17-MJ-00028-JLT

12                                       Plaintiff,       PRELIMINARY ORDER OF FORFEITURE

13                               v.

14    MATTHEW PAUL GUMZ,

15                                       Defendant.

16

17           Based upon the entry of a guilty plea by defendant Matthew Paul Gumz, and the

18   Application for Preliminary Order of Forfeiture and Publication Thereof, it is hereby

19   ORDERED, ADJUDGED and DECREED as follows:

20           1.        Pursuant to 16 U.S.C. § 1540(e)(4)(B) and 28 U.S.C. § 2461(c), defendant

21   Matthew Paul Gumz’ interest in the following property shall be condemned and forfeited to the

22   United States of America, to be disposed of according to law:

23                     a. A Remington Model 700 rifle, serial number S6705177, with a Bausch and

24                         Lomb scope, and

25                     b. All ammunition seized from defendant.

26           2.        The above-listed property constitutes guns, traps, nets, and other equipment used

27   to aid the taking of any fish or wildlife in violation of 16 U.S.C. § 1538(a)(1)(B).

28           3.        Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized
     PRELIMINARY ORDER OF FORFEITURE                     1
 1   to seize the above-listed property. The aforementioned property shall be seized and held by the

 2   United States Fish and Wildlife Service in its secure custody and control.

 3           4.        a.       Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and

 4   Local Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this

 5   Order and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in

 6   such manner as the Attorney General may direct shall be posted for at least thirty (30)

 7   consecutive days on the official internet government forfeiture site www.forfeiture.gov. The

 8   United States may also, to the extent practicable, provide direct written notice to any person

 9   known to have alleged an interest in the property that is the subject of the order of forfeiture as a

10   substitute for published notice as to those persons so notified.

11                     b.       This notice shall state that any person, other than the defendant, asserting

12   a legal interest in the above-listed property, must file a petition with the Court within 60 days

13   from the first day of publication of the Notice of Forfeiture posted on the official government

14   forfeiture site, or within 30 days from receipt of direct written notice, whichever is earlier.

15           5.        If a petition is timely filed, upon adjudication of all third-party interests, if any,

16   this Court will enter a Final Order of Forfeiture pursuant to 16 U.S.C. § 1540(e)(4)(B) and 28

17   U.S.C. § 2461(c), in which all interests will be addressed.

18
     IT IS SO ORDERED.
19

20       Dated:      November 21, 2019                              /s/ Jennifer L. Thurston
                                                            UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
     PRELIMINARY ORDER OF FORFEITURE                        2
